Title: From Thomas Jefferson to James Brown, 29 October 1790
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Oct. 29. 1790.

Your several favors of Aug. 30. Sep. 24. Oct. 7th. and 8th. have been duly received, together with the articles thereon noted to have been sent. The French brandy and the Lisbon wine both tapped by the waggoners, tho’ the latter was in a double cask. They knocked out the head of the outer one. I will leave directions with Colo. Nicholas Lewis, who superintends my affairs, to make paiment of my account as soon as he can get money for the present crop. Probably it will be June or July first.
I have received information from France that the National Assembly, tho’ disposed to suppress the Farms of tobacco do not think it safe to add that innovation to the many they have made at this moment. Their decree was not yet finally rendered but was to be soon. This assuring the Farmers general of their ground, and their stores of tobacco so low that early in the ensuing summer they will not have a single hhd. according to what they told me, they must soon come forward with a demand for 20. or 30,000 hhds. They cannot buy it however but after it shall have arrived in France, directly from the U.S. and in French or American bottoms. Such is their law on that subject, consequently individual merchants, French or American will have the purchases here. I set out for  Philadelphia the next week. I am Dear Sir with great esteem Your friend & servt.,

Th: Jefferson

